DETAILED ACTION
Corrected Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowability Notice
This is an Allowability Notice addressing applicants response dated 22nd October 2015.  Claims 1, 3-8 and 18-21 were amended; Claims 2 and 10-17 were cancelled; and Claims 22-26 were newly added; therefore, Claims 1, 3-9 and 18-26 are pending and addressed below.  The Examiner appreciated the courtesies extended by applicant throughout prosecution.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/20/2018, 4/27/2018 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
Applicant’s arguments (Remarks Pg. 6) with respect to the rejection of the Claim(s) 15 and 18 under AlA 35 U.S.C. §112(b); have been fully considered and are persuasive based on the amended Claim(s); therefore, the rejection has been withdrawn.

Applicant’s arguments (Remarks Pg. 6-8) with respect to the rejection of the Claim(s) 15 

Regarding Dependent Claim(s) 16-20, and 22-34, by virtue of their dependency from the amended Independent Claim(s) 15 and 21, as well as for the subject matter that they separately recite; the aforementioned argument shows explicit reasons why the applied art failed to teach the features of the claimed invention of Independent Claim(s) 15 and 21 as amended; and therefore, the rejections of Dependent Claim(s) 16-20, and 22-34 have been withdrawn.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In Claim 19, Line 1, “The diagnostic device according to claim 19” has been changed to: -- The diagnostic device according to claim 15 --.

Authorization for this examiner’s amendment was given in a telephone interview with Greg Antrim on Monday, May 3rd, 2021.


Allowable Subject Matter
Independent Claim(s) 15 and 21; and Dependent Claim(s) 16-20, and 22-34, are allowed.  The following is the examiner’s statement of reasons for allowance: 
Regarding Independent Claim 15, the amended claimed limitations “said sensor is fixed to an inner surface of a wall of the tubular body, at a predetermined, non-zero distance from the spark gap in the direction of the electronic module and adapted to measure the shock wave directly transmitted by the wall of the tubular body, said device further comprises a computer adapted to: record, during firing, a signal output by said sensor, process the recorded signal and compare it with at least one reference value, and based on the result of the comparison, output information representing the operating state of the probe, allowing a distinction to be made, after processing, between failed firing and successful firing”; in combinations in the claim(s), are neither anticipated nor found obvious over the art of record.  

Claim 21, is essentially the same as Claim 15 and refers to the diagnostic method for the  seismic probe of the  diagnostic device of Claim 15.  Therefore Claim 21 is allowed for the same reasons as applied to Claim 15 above.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner’s Note
Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is (571)272-6031.  The examiner can normally be reached on 8AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/AMIE M NDURE/Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645